NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
RATES TECHNOLOGY, INC.,
P£o;intiff-Appellant, '
V.
SPEAKEASY, INC. AND BEST BUY CO., INC.,
Defendants-Appellees,
AND
MEGAPATH, INC., COVAD COMMUNICATIONS
COMPANY, COVAD COMMUNICATIONS' GROUP,
INC., CCGI HOLDING CORPORATION, PLATINUM
EQUITY LLC, AND SPEAKEASY BROADBAND
SERVICES, LLC,
Defendants-Appellees.
2011-1436
Appea1 from the United States District C0urt for the
S0uthern District of New Y0rk in case n0. 10-CV-6482,
Judge Denise C0te.
ON MOTION
Before LOUR1E, M00RE, and REYNA, Circuit Judges.

RATES TECH V. SPEAK`ElASY 2
LOURIE, C'ircuit Judge.
0 R D E R
Speakeasy, Inc. and Best Buy CO., Inc. (Speakeasy)
move to dismiss the appeal for lack of jurisdicti0n, or in
the alternative, to transfer to the United States Court of
Appeals for the Second Circuit. Rates Technology Inc.
(RTI) opposes. Speakeasy replies.
RTI filed a complaint at the United States District
Court for the Southern District of New York for breach of
contract. The district court granted Speakeasy’s motion
to dismiss on the grounds that the licensee estoppel
provision in the contract was invalid and unenforceable
This court is a court of limited jurisdiction. 28 U.S.C.
§ 1295. Based upon our review, we determine that the
district court's jurisdiction did not arise in whole or in
part under the laws governing this court's appellate
jurisdiction The contract dispute does not require the
resolution of a related question of patent law, such as
inventorship, infringement, validity, or unenforceability
See Lab. Corp. of America Holdings v. Metab0lite Labs.,
Inc., 599 F.3d 1277, 1283-84 (Fed. Cir. 2010).
Speakeasy asks that, as an alternative to dismissal,
the case be transferred to the United States Court of
Appeals for the Second Circuit pursuant to 28 U.S.C.
§ 1631 The court agrees that transfer is appropriate
Accordingly,
IT ls ORDERED TnAT:
The motion is granted to the extent that the appeal is
transferred to the United States Court of Appeals for the
Second Circuit.

RATES TECH V. SPEAKEASY
SEP 08 2011
Date
cc: David L. Leichtman, Esq.
David S. Elkins, Esq.
Chad E. Ziegler, Esq.
s24
3
FOR THE CoURT
/s/ Jan Horbal__v
J an Horbaly
Clerk
FlLED
u.s. con irm
mr Fiiil?riAL clRcl1Sl1FoR
SEP 06 2011
1AN |'l0RBALY
CLERK